Citation Nr: 0114550	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for tinea 
pedis. 
 
2.  Entitlement to service connection for a dysthymic 
disorder.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
neck injury with decreased height of C4, C5, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972; from November 1990 to May 1991; and from 
August 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO), which denied the benefits sought on appeal.   


REMAND

The veteran claims that he has presented new and material 
evidence to reopen his claim of entitlement to service 
connection for tinea pedis; that he is entitled to service 
connection for a dysthymic disorder; and that he is entitled 
to increased ratings for hypertension and for residuals of a 
neck injury with decreased height of C4, C5, both of which 
are currently evaluated as 10 percent disabling.

In this regard, the Board notes there has been a significant 
change in the law during the pendency of this appeal that 
affects these claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and others discussed below, a 
remand is required.  

I.  New and Material Evidence to Reopen Claim

The veteran is attempting to reopen his claim for service 
connection for tinea pedis, on the basis that since a prior 
final rating decision of December 1993, he has provided new 
and material evidence pertaining to that claim.

In the RO's August 1998 rating decision, which determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for tinea pedis, the 
RO impermissibly relied upon a test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which had been invalidated 
by the time of the August 1998 rating decision.  See Hodge v. 
West, 155 F.3d 1356, 1361-64 (Fed.Cir., 1998).  There is no 
longer a requirement that in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  The 
cited decision in Hodge invalidated the standard for new and 
material evidence under Colvin and its progeny.  In the Hodge 
decision, the Federal Court expressly rejected the standard 
for determining whether new and material evidence had been 
submitted as set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in 38 C.F.R. § 3.156(a) (2000) was the only correct standard.  

38 C.F.R. § 3.156(a) (2000) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  Evidence is new when not merely cumulative of 
other evidence in the record, and material when relevant and 
probative of the issue at hand.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1990).  

Thus, this case must be remanded to the RO in order to permit 
the RO to adjudicate the new-and-material claim in the first 
instance under 38 C.F.R. § 3.156(a) (2000).  First, it must 
be determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  If so, the merits of 
the claim must be evaluated after ensuring compliance with 
notice and duty to assist requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

II.  Service Connection for a Dysthymic Disorder

The veteran has claimed entitlement to service connection for 
a dysthymic disorder.  The RO denied the veteran's claim on 
the basis that it was not well-grounded in a March 1999 
rating decision from which the veteran appealed.  Under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), VA has obligations with respect to 
notice and the duty to assist the veteran pertinent to his 
claim for service connection for a dysthymic disorder.  

III.  Increased Rating Claims

The veteran seeks an increased evaluation for hypertension, 
and for residuals of a neck injury with decreased height of 
C4, C5, beyond the 10 percent evaluations currently assigned 
for each of these two service-connected disabilities.  In 
September 2000, the Board received additional VA medical 
records dated in July and September 2000 concerning treatment 
and showing medical evidence referable to the veteran's neck 
and hypertension disabilities. The RO has not considered 
these records, and the veteran has not issued a waiver of 
jurisdiction regarding this evidence.  This additional 
evidence may be pertinent to the veteran's two increased-
rating claims on appeal, and it has not been considered by 
the RO.  As noted, the veteran has not waived his right to 
preliminary review by the RO.  See 38 C.F.R. § 20.1304(c) 
(1999).

Any pertinent evidence submitted by the veteran or his 
representative must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived. Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.

To ensure that the veteran is afforded due process, 38 C.F.R. 
§§ 3.103(a), 20.1304 (1999), the Board is deferring 
adjudication of the issue of entitlement to an increased 
evaluation for service-connected hypertension and residuals 
of a neck injury with decreased height of C4, C5, pending a 
remand to the RO for further development.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for tinea pedis under 
the provisions of 38 C.F.R. § 3.156(a) 
and the Circuit Court's decision in Hodge 
v. West, 155 F.3d 1356, 1361-64 (Fed.Cir. 
1998).  If the additional evidence 
presented is not both new and material, 
the inquiry ends and the claim may not be 
reopened.  Smith (Russell) v. West, 12 
Vet. App. 312 (1999).

2.  If the RO determines that new and 
material evidence has been submitted to 
reopen the claim of service connection 
for tinea pedis, the RO must then and 
only then evaluate whether service 
connection for tinea pedis may be granted 
based on the merits of the claim.  The 
merits of the claim must be evaluated 
after ensuring compliance with the notice 
and duty to assist requirements under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

3.  After review of the additionally 
submitted medical evidence (received by 
the Board in September 2000) pertinent to 
the claims for increased ratings, the RO 
should re-adjudicate the veteran's claims 
for increased ratings for the service-
connected hypertension and residuals of a 
neck injury with decreased height of C4, 
C5(1).  

4.  With respect to the dysthymic 
disorder claim, and generally, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right, 
however, to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




